Citation Nr: 0738293	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-10 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to February 
1960.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and September 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

The Board notes that the RO granted the veteran service 
connection for tinnitus in a June 2006 rating decision.  
Accordingly, the veteran's tinnitus claim is no longer in 
appellate status before the Board.


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied the 
veteran's claim for service connection for bilateral hearing 
loss.

2.  Evidence received since the March 2002 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.

3.  The veteran first developed bilateral hearing loss many 
years after service and the veteran's current bilateral 
hearing loss is unrelated to his military service.

4.  The competent probative medical evidence of record fails 
to show that the veteran's current back disability, 
degenerative changes of the lumbar spine, is related to 
service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, and may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Degenerative changes of the lumbar spine were not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In March 
2006, the agency of original jurisdiction (AOJ) informed the 
veteran of the type of evidence necessary to establish 
disability ratings and effective dates - in compliance with 
Dingess.
  
In January 2004, prior to the March 2004 rating action on 
appeal, and in June 2004, prior to the September 2004 rating 
action on appeal, the RO provided the veteran the required 
notice.  The letters specifically informed him of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  The veteran was requested to submit additional 
evidence to support his claims and provided authorization and 
consent forms so that any private medical evidence could be 
obtained.  Hence he was on notice to provide any pertinent 
evidence in his possession to VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

The Board notes that the veteran's service medical records 
and VA treatment records have been obtained.  Furthermore, VA 
medical examinations and opinions have been obtained.  The 
veteran's Social Security Administration medical records and 
numerous private medical records have been obtained.  The 
veteran has submitted private medical records and private 
medical statements.  He has also submitted buddy statements 
from former servicemen.  Additionally, the veteran provided 
testimony before a Hearing Officer in August 2005 and before 
the undersigned Veterans Law Judge in September 2007.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  

Since the previously final claim of entitlement to service 
connection for bilateral hearing loss has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
have been met.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

The veteran's claim for service connection for bilateral 
hearing loss was denied by the RO by a March 2002 unappealed 
rating decision.  In April 2004, the veteran submitted a 
request to reopen his claim for service connection for 
bilateral hearing loss.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record prior to the March 2002 final rating 
decision did not indicate that the veteran had hearing loss 
in either ear as defined by VA.  See 38 C.F.R. § 3.385 
(2007).  The newly submitted evidence includes a May 2005 VA 
audiological examination report.  This report indicates that 
the veteran has speech recognition levels of 92 percent in 
each ear, which meets the VA's criteria for hearing loss.  
Since the evidence of record prior to the March 2002 final 
rating decision did not reveal that the veteran had bilateral 
hearing loss, and since evidence subsequently added to the 
record indicates that the veteran has bilateral hearing loss, 
this newly submitted evidence is material to the veteran's 
claim.  Since new and material evidence has been received, 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss is reopened.  

II.  Entitlement to service connection for bilateral hearing 
loss.

At his August 2005 hearing, and again at the September 2007 
hearing, the veteran asserted that he had bilateral hearing 
loss due to exposure in service to tank engine noise and to 
the noise of tanks firing.  The veteran stated that he had 
not worn hearing protection during service, but that he had 
used hearing protection at his job after service.  At the 
September 2007 hearing the veteran testified that he first 
noticed having trouble with his hearing shortly after 
service.

The veteran submitted a May 2004 statement from a fellow 
serviceman.  The affiant stated that while he had not worked 
directly with the veteran, he knew of the veteran's field of 
work, which involved loud conditions on a daily basis.  

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

A review of the veteran's service medical records reveals 
that the veteran was noted to have 15/15 (normal) hearing on 
a January 1960 examination for discharge from service.  

Private medical records  reveal that the veteran's hearing 
was tested by his employer in August 1961 and in July 1962.  
Neither of these reports indicate that the veteran had 
hearing loss as defined by VA in either ear.  

At a December 1980 VA medical examination, the VA examiner 
checked a box on the examination report that hearing loss was 
not noted.

The veteran was provided a VA special cardiac examination in 
December 1982.  The veteran reported several physical 
complaints, including hearing loss on high tones and ringing 
in his ears.  The veteran reported that he engaged in deer 
hunting.  The veteran's hearing acuity was not evaluated.

A May 1987 private medical record indicates that the veteran 
reported noise exposure at his job.

Private audiological examination reports dated from September 
1999 to February 2001 indicate that the veteran reported 
severe acoustic trauma from tank noise in service.  These 
reports do not reveal that the veteran had hearing loss as 
defined by VA in either ear.  On February 12, 2001, the 
private audiologist stated that the veteran had left without 
having an audiometric testing done.  He stated that if 
audiometric testing showed the veteran to have high frequency 
sensorineural hearing loss it would most assuredly be 
secondary to his exposure in the military due to the fact 
that he had no other significant noise exposure 
occupationally or with hobbies.  On February 22, 2001 the 
audiologist noted that the veteran had near normal 
sensorineural hearing, with only a mild drop in the low and 
high frequencies.  He stated that the veteran had a distant 
history of severe acoustic trauma from his military exposure 
in tanks and that was most likely the cause of his tinnitus, 
though such could not be verified.

The veteran's medical records were reviewed by a VA 
audiologist in January 2002.  The audiologist noted that 
there was no complaint of hearing loss until 1982, and that a 
private examination in September 1999 failed to show hearing 
loss.  The audiologist stated that the records reflected 
employment involving engine assembly which raised the 
possibility of noise exposure from work-related activities 
after service.  The VA audiologist stated that given the 
documented evidence of normal hearing on discharge from 
service and thereafter, it was unlikely that the veteran's 
complaints of hearing loss were related to service.  

A July 2004 private audiometric report provides the first 
indication that the veteran had hearing loss.  The report 
reveals that the veteran had speech recognition of 92 percent 
in the right ear and 96 percent in the left ear.  This report 
indicates that the veteran had right ear hearing loss as 
defined by VA, based on a speech recognition score being less 
than 94 percent.

On VA audiometric examination in May 2005, the veteran was 
shown to have bilateral hearing loss for VA purposes based on 
his speech recognition scores of 92 percent in each ear.  The 
veteran reported that he had in-service noise exposure of 
tanks and from the firing range.  The veteran reported 
working on an assembly line and engine repair for 40 years 
following service.  Additionally the veteran had a history of 
firearm use for hunting.  After a review of the veteran's 
medical history, the audiologist opined that the veteran's 
hearing loss was not related to service.  This examiner also 
opined that the veteran's tinnitus was more likely related to 
firearm use or noise exposure at his civilian occupation.

The veteran submitted an August 2005 statement from a private 
audiologist.  The audiologist noted that the veteran reported 
significant noise exposure while in the military.  She also 
noted that at one time it was thought that noise exposure at 
the veteran's job had contributed his hearing loss.  She 
opined that there was no evidence to support that claim, as 
the veteran reported that he wore hearing protection for many 
years while working.  The Board notes that contrary to the 
audiologist's statement, the record does reveal evidence of 
post service acoustic trauma at the veteran's employment and 
from hunting.  Regardless, the private audiologist provided 
no opinion regarding the origin of the veteran's hearing 
loss.

While the veteran maintains that he has bilateral hearing 
loss due to acoustic trauma in service, as a layperson he is 
not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Since the veteran was not shown to have high frequency 
neurosensory hearing loss within a year of discharge from 
service, the veteran is not entitled to service connection 
for bilateral hearing loss on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.

A careful review of the medical evidence reveals that there 
is only one opinion indicating that the veteran has hearing 
loss due to service.  The February 12, 2001 private 
audiologist indicated that if the veteran had high frequency 
sensorineural hearing loss it was due to service due to noise 
exposure during service and the fact that the veteran did not 
have significant occupational or hobby noise thereafter.  The 
Board does not find this opinion to be probative as testing 
at that time did not reveal the veteran to have hearing loss 
for VA purposes and because the record clearly indicates that 
the veteran had post service noise exposure as a hunter.  
Furthermore, some of the evidence indicates that the veteran 
may have had occupational noise exposure as well.  Since the 
opinion was based on the history as provided by the veteran 
and not on the evidence of record, which does indicate post 
service noise exposure, the Board does not find the February 
21, 2001 opinion to be of great probative value.  See Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

In this case the veteran was not shown to have hearing loss 
during service or for more than 40 years after his discharge 
from service.  While the May 2005 VA audiology report 
indicates that the veteran currently has bilateral hearing 
loss as defined by VA, the Board must conclude that the 
veteran's current hearing loss is unrelated to his military 
service.  The Board finds that the two VA audiological 
opinions indicating that the veteran's current hearing loss 
is unrelated to service are very probative.  The VA opinions 
show a thorough consideration of the veteran's medical 
history and contain supportive reasoning for the conclusions.  
Since the most probative medical evidence indicates that the 
veteran's current bilateral hearing loss is unrelated to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim and that service 
connection for bilateral hearing loss is not warranted.

III.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

The veteran first submitted a claim for service connection 
for a back condition in October 2003.  The veteran stated 
that his employment medical records should show treatment of 
his back condition going back to 1960.  At the August 2005 
hearing the veteran reported that he experienced back pain 
during service and attributed the back pain to bending and 
heavy lifting while working on tank engines.  The veteran 
stated that he did not seek medical treatment for his back 
pain in service, that he was never put on light duty, and 
that he just treated his back pain with aspirin.  At his 
September 2007 hearing the veteran reported that he hurt his 
back in 1958 while working on a tank in Germany.  The veteran 
testified that he received treatment for his back at that 
time.  The veteran asserted that while his post service 
employment may have aggravated his back disability, it was 
not the cause of his back disability.

The veteran submitted statements from fellow servicemen in 
April and May 2004.  One affiant stated that he remembered 
the veteran being confined to quarters complaining about his 
back while serving in Germany.  Another affiant stated that 
he remember the veteran complaining of his back hurting him 
from pulling heavy equipment.  The third affiant stated that 
while he had not worked directly with the veteran, he knew of 
the veteran's field of work in service, which involved 
strenuous physical labor and required the back to be in a 
hunched position for a long duration of time.

The veteran's service medical records, including the January 
1960 discharge examination report reveal no complaints, 
findings, or treatment related to the veteran's back.

Private medical records reveal that the veteran was provided 
medical examinations by his employer in August 1961 and in 
July 1962.  The August record notes that the veteran reported 
a history of frequent low back spasms since February 1960.  
The examiner noted that the veteran should avoid heavy 
lifting if possible and that he should not lift or carry over 
50 pounds.  The July 1962 record notes that the veteran had 
back pain.  

The Board notes that on VA medical examinations in December 
1980 and December 1982 the veteran listed a number of 
physical complaints, yet he did not mention any back 
problems.  

In August 1998 the veteran was seen for back pain.  The 
veteran gave a medical history of major injuries, but did not 
report any injuries to the back.  The clinical impression 
included back pain of unknown etiology.  In December 1998 the 
veteran underwent a laminectomy and spine fusion L5-S1 with 
partial disc excision on the left.

When examined by VA in May 2005, the examiner noted that 
records showed that the veteran reported an injury to his low 
back in an industrial accident in November 1977 when he was 
struck by a door.  The veteran reported a spraining injury 
while lifting at work in September 1999.  The veteran stated 
that he lifted heavy machinery and that he often had back 
spasms.  The veteran reported that he did not have a back 
injury while in the military and that he did not seek 
treatment for any back complaints while in the military.  The 
veteran further stated that he was not in a car accident and 
he did not fall or hurt his back during his military career.  
He said that he had mainly straining and spasms while in 
service.  The diagnosis was marked degenerative changes of 
the lumbar spine with multiple levels of disc herniation and 
bulging.  The examiner opined that the veteran's current 
severe lumbar problems were not caused by the veteran's three 
years of military service.  He was of the opinion that it was 
likely that the over 20 years working at his physically 
demanding assembly job after service caused the veteran's 
current back symptoms and complaints.  The examiner also 
noted the veteran's post military service injuries and 
thought that it was much more likely that the post service 
injuries and extensive work history caused the veteran's 
current complaints.  

While the veteran maintains that he has a current back 
disability due to service, as a layperson he is not qualified 
to furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Since the veteran was not shown to have arthritis within a 
year of discharge from service, the veteran is not entitled 
to service connection for degenerative changes of the lumbar 
spine on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the veteran complained of back 
spasms soon after discharge from service.  However, he was 
not diagnosed with a chronic back disability for many years 
after discharge from service.  The service medical records do 
not show that the veteran received any treatment for his back 
during service, and the private medical records showing back 
complaints in August 1961 and July 1962 do not relate those 
complaints to the veteran's military service.  Other private 
treatment records dated from 1962 to 1976 show no complaints 
or treatment for back disability.  While the medical records 
do show that the veteran has current back disability, none of 
the medical evidence of record relates the current back 
disability to service.  On the contrary, the May 2005 VA 
examiner opined that the veteran's current back disability is 
unrelated to military service.  Since there is no medical 
evidence relating the veteran's current back disability to 
service and since there is medical evidence that the 
veteran's current back disability is unrelated to service, 
the preponderance of the evidence is against the veteran's 
claim and service connection for degenerative changes of the 
lumbar spine is not warranted.


ORDER

New and material evidence has been submitted and the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


